Citation Nr: 1044252	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  09-45 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether an overpayment of compensation benefits in the original 
amount of $ 4412.00 due to a change in the Veteran's marital 
status was properly created.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel

REMAND

The Veteran had active military service from September 1982 to 
July 1986 and from April 1987 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2008 action by the Department of Veterans 
Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota.  
The Veteran's appeal was handled by the Regional Office (RO) in 
North Little Rock, Arkansas.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a Travel Board hearing held in North Little Rock, 
Arkansas in August 2010.  A transcript of that hearing is of 
record.

In an October 2008 notice of disagreement (NOD) addressing the 
issue of the validity of the indebtedness due to overpayment, the 
Veteran requested a waiver of the amount of overpayment.  As the 
issue of entitlement to a waiver of recovery of an overpayment of 
compensation benefits in the original amount of $ 4412.00 has 
been raised by the record, but has not been adjudicated by 
the agency of original jurisdiction (AOJ), the Board does not 
have jurisdiction over this issue, and it is referred to the AOJ 
for appropriate action.

Here, a September 2009 statement of the case (SOC) was issued for 
the issue of whether the overpayment was properly created, which 
was not timely perfected by a November 2009 VA Form 9, as the 
Form 9 was not received within a year of the NOD or 60 days from 
the SOC mail date.  As the RO scheduled a Travel Board hearing 
and the Board took testimony on the issue in August 2010, the 
Board will accept the substantive appeal; the appeal is 
perfected.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA 
waives objection to timeliness of substantive appeal by taking 
actions that lead the Veteran to believe that an appeal was 
perfected).

By way of background, in a June 2008 Status of Dependents 
Questionnaire, the Veteran reported that he was divorced in 2001.  
In a September 2008 Report of Contact, the Veteran reported that 
he divorced his wife in December 2001 but could not remember the 
exact day.  Consequently, in September 2008, the RO sent the 
Veteran a letter stating that as of January 1, 2002, his now ex-
wife would be removed from his compensation award.  An October 
2008 letter to the Veteran from the DMC informed him that he was 
paid $ 4412.00 more than he was entitled to receive, and noted 
that since he was receiving VA benefits, the plan was to withhold 
those benefits until the amount he was overpaid was recouped.  
The letter from the DMC noted that the withholding schedule would 
begin in January 2009, and that if the Veteran could not afford 
to have his entire check withheld, he should contact the DMC to 
establish a payment schedule.

During his August 2010 Board hearing, the Veteran reported that 
he did not understand why there was an overpayment until he 
received a final letter from VA stating that money would be taken 
from his monthly compensation payments to recoup for the 
overpayment, and he also noted that he was unclear as to how much 
money had been withheld from his monthly compensation payments.

Review of the evidentiary record reflects that some, or all, of 
the assessed indebtedness in question may have been recouped.  
However, VA never provided the Veteran with an accounting showing 
how the debt of $ 4412.00 was calculated or indicating the amount 
of any repayments already made.  Given that the Veteran expressed 
confusion as to why there was an overpayment of his compensation 
benefits to begin with, and was unclear on how much money was 
taken out of his check each month, the Board finds that a remand 
is required to provide the Veteran with an audit showing how his 
debt was calculated, to indicate the amount of any repayment, and 
to inform him how much debt was currently outstanding.

In addition, the Veteran alleges that he faxed a copy of his 
divorce decree to the North Little Rock RO within 30 days of his 
divorce becoming final, and also reported mailing a copy of his 
divorce decree to the RO.  However, no divorce decree is 
contained in the claims file.  On remand, the AOJ should 
investigate whether the faxed divorce decree was received, and if 
not, obtain a copy of the divorce decree from the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Conduct a search and investigate 
whether the Veteran's divorce decree was 
received at the North Little Rock RO, 
including any fax log.  If the divorce 
decree cannot be located, document this in 
the claims file and notify the Veteran that 
there is no record of VA receiving the 
divorce decree.  If it cannot be located, 
request a copy of the divorce decree from 
the Veteran.

2.  Set forth in the record a written paid 
and due audit of the Veteran's compensation 
account for the period of the overpayment.  
This audit should reflect, on a month-by-
month basis, the amounts actually paid to 
the Veteran, as well as the amounts 
properly due.  In addition, the audit 
should include the amount of the 
overpayment, if any, that may have been 
repaid by the Veteran.  A copy of the 
written audit should be provided to the 
Veteran and his representative and inserted 
into the claims file.

3.  After undertaking any other development 
deemed appropriate, re-adjudicate whether 
the overpayment of compensation benefits at 
issue was properly created, including 
consideration of whether any of the debt 
was due to sole VA administrative error, 
and the amount of any overpayment.  If any 
benefit sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

